DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13, drawn to the apparatus, in the reply filed on 01/28/2021 is acknowledged.  The traversal is on the ground(s) that there would not a be an undue serious burden of search placed on the examiner if restriction between the invention was not required.  This is not found persuasive because as stated in the previously mailed office action, the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20, drawn to the method, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2021.
Drawings
The drawings are objected to because reference number 150a on the right side of Figure 2 should be replaced by the reference number 150b, and further reference numeral 190 that is pointing to the rail should be replaced by the reference number 170.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  In Para [0031] a space needs to be added between the reference number 90a and the word “of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent No. 9,228,820 B2) in view of Paulsen (US Patent No. 1,425,275).
Claim 1:  As shown below in the annotated copy of Figure 1 of Huang, Huang discloses an inspection apparatus that includes a pair of opposing walls; a pair of chucks, wherein one of the pair of chucks is secured to one of the pair of opposing walls and the other one of the chucks is secured to the other one of the pair of opposing walls; and a profile gauge supported by the pair of opposing walls and configured to move between the pair of chucks, the profile gauge configured to measure a leading edge profile of the airfoil while moving between the pair of chucks.
While Huang discloses a substantial portion of the limitations recited in claim 1, Huang fails to explicitly disclose that the apparatus is for inspecting an airfoil and further fails to disclose that the pair of opposing walls are connected by a base.
In regards to the inspection apparatus being used for inspecting an airfoil, the examiner has treated this limitation as merely the intended use of the claimed apparatus.  Since the apparatus of Huang is cable of performing this intended use the apparatus of Huang meets this limitation.
In regards to the opposing walls being connected by a base, the examiner has provide the Paulsen reference.  Paulsen teaches that it is known in the art to connect opposing walls (2 and 3 of Figure 1) that support a fixed and a moving chuck (as depicted in Figure 1) using a base (1 of Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Paulsen with that of Huang such that the opposing walls of Huang were connected by a base.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).
Further one of ordinary skill in the art would have been motivated to make this combination because providing a base, such as that of Paulsen, would have provided additional stability to the apparatus of Huang.

    PNG
    media_image1.png
    720
    979
    media_image1.png
    Greyscale

Annotated Copy of Figure 1 of Huang
Claim 2:  As shown above in the annotated copy of Figure 1 of Huang, Huang further discloses a rail extending between the pair of opposing walls and supporting the profile gauge above the pair of chucks.
Claim 3:  As shown above in the annotated copy of Figure 1 of Huang, Huang further discloses that the one of the pair of chucks is configured to move toward the other one of the pair of chucks, and the other one of the pair of chucks is fixed against the other one of the pair of opposing walls.
Claim 4:  Huang fails to disclose that one of the pair of chucks is connected to the one of the pair of opposing walls by a threaded rod.
	However Paulsen teaches that it is known in the art to connect a chuck (7 of Figure 1) to a wall (4 of Figure 1) using a threaded rod (6 of Figure).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute a threaded rod for the means of Huang by which the moveable chuck of Huang is connected to one of the walls.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claim 5:  Paulsen further teaches that the one of the pair of opposing walls includes a slot to operationally connect with the threaded rod (4 of Figure 1).
Claim 6:  Paulsen further teaches that the one of the pairs of opposing walls has a threaded nut for operationally receiving the threaded rod (on Page 1, Lines 39-55, the perforation 4 is disclosed as being threaded and therefore acts as a nut for the threaded rod 6.  The examiner considers perforation 4 to be a threaded slot that acts as a nut that operationally receives the threaded rod 6).
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent No. 9,228,820 B2) in view of Paulsen (US Patent No. 1,425,275) and Crook (US Patent No. 2,672,690).
Claim 7:  While Huang as modified by Paulsen provides a substantial portion of the limitations recited in claim 7, Huang/Paulsen fails to provide the apparatus in combination with an airfoil.
	However Crook teaches an inspection apparatus similar to that of Huang that is utilized to inspect an airfoil.
	Therefore it would have been obvious to one of ordinary skill in the art to try inspecting an airfoil using the apparatus Huang/Paulsen.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make, because it is old and well known to utilize existing equipment and tooling to perform work on various applicable workpieces in order to reduce the cost and lead time of producing equipment and tooling specific to the workpiece.
Claim 8:  As shown above in the annotated copy of Figure 1 of Huang, Huang further discloses a rail extending between the pair of opposing walls and supporting the profile gauge above the pair of chucks.
Claim 9:  As shown above in the annotated copy of Figure 1 of Huang, Huang discloses a profile gauge that includes a probe configured for engaging the leading edge of an airfoil.
	While Huang does not explicitly disclose that the probe is utilized for engaging a leading edge of an airfoil the probe of Huang is capable of performing this task and therefore is configured to engage a leading edge of an airfoil.
Claim 10:  As shown above in the annotated copy of Figure 1 of Huang, Huang further discloses that the one of the pair of chucks is configured to move toward the other one of the pair of chucks, and the other one of the pair of chucks is fixed against the other one of the pair of opposing walls.
Claim 11:  As addressed above in regards to claim 4, Paulsen renders obvious an apparatus having one of the pair of chucks connected to one of the pair of opposing walls by a threaded rod.
Claim 12:  As addressed above in regards to claim 5, Paulsen renders obvious an apparatus having one of the pair of opposing walls include a slot to operationally connect with the threaded rod.
Claim 13:  As addressed above in regards to claim 6, Paulsen renders obvious an apparatus having one of the opposing walls provide a threaded nut for operationally receiving the threaded rod.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726